DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of claims 1-8 and 19 is acknowledged.  The Examiner notes that an election with traverse was made in the reply filed on June 7, 2022, on the grounds that the restriction was based on unity of invention when it should have been made under US practice.  However, in the telephone interview on July 11, 2022, Applicant affirmed the election and said that a new restriction written under US practice was not needed.  

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1, 8, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over the paper by Atso entitled “Architectures for Joint Compensation of RoF and PA with Nonideal Feedback” in view of 2007/0171515 (Kang)

Regarding claim 1, Atso teaches a remote radio unit (RRU) (FIG. 4: Remote Antenna Unit), comprising:
a binary phase shift keying (BPSK) modulator, configured to modulate a BPSK waveform using a local oscillator (LO) signal, to generate a stimulus signal, wherein the LO signal is derived from a downlink optical signal received via downlink radio over fiber (DL-ROF) from a central unit (CU) (FIG. 4: Central Unit generating DL signal to RAU via DL RoF Link); and
an optical signal generator, configured to generate an uplink optical signal (FIG. 4: Training Signal or the feedback signal from input or output of PA, depending on the switch position) based on the stimulus signal for transmission via uplink radio over fiber (UL-ROF) to the CU (FIG. 4: UL RoF signal generated and transmitted on the UL RoF Link).

FIG. 4 is reproduced for reference.

    PNG
    media_image1.png
    547
    1496
    media_image1.png
    Greyscale


BPSK Modulator
Atso is directed to communications systems (e.g., see the Abstract) and it would have been obvious that modulators are used to impart the data onto the optical signals.  Also, modulators were known to modulate data onto carrier signals (e.g., optical carrier signals).  See Atso at p 2, left col, 3rd full para:
In this work, we use the AM/AM and AM/PM characteristics to model and simulate the RoF link, see Fig. 2. We extract the model from an experimental directly modulated laser optical link consisting of a 1500-nm distributed feedback laser from Alcatel-Thales III-V Labs, an optical patch cord and a PIN photodiode (Appointech). A 1 GHz excitation signal was applied by a Vector Network Analyzer, and we measure the output power and phase shift after the optical link, with the input power varied in order to find the saturation region of the laser. We calibrate the experimental setup against the response of the RF cables and amplifier used, which is needed to achieve the dynamic range of 12 dB for this characterization.
In other words, Atso contemplates the use of directly modulated lasers as optical modulators for generating signals on optical links.  It would have been obvious that there is a modulator to modulate the data onto the signals for transmission on the RoF Links.
Furthermore, it was known that optical modulation can be of various forms, including BPSK.  See, for example, Kang at:
[0005] In analog optical transmission, optical power is modulated in accordance with an electrical signal having a predetermined frequency so that the electrical signal is restored from an optical signal after being transmitted via optical fiber. Many studies on radio-over fiber (RoF) link optical transmission technology for converting a radio frequency (RF) signal including a modulated signal (e.g., a binary phase shift keying (BPSK) signal, a quadrature phase shift keying (QPSK) signal, or a quadrature amplitude modulation (QAM) signal) into an optical signal and transmitting the optical signal via optical fiber in the transmission procedure have been performed.
It would have been obvious that the modulation in Atso can be of a known type, such as BPSK as taught in Kang.  

LO Signal 
It was known to use a LO signal received over an optical fiber to generate a drive or stimulus signal to drive an optical source which is generating a modulated optical signal.  See, for example, Lipsky at col 5, the para beginning at line 35:
 (11) The base of transistor 30 is, in turn, driven by a local oscillator (LO) signal derived by photodetector 42 from the optical LO signal received over optical fiber 40. Optical fiber 40 carries an optical carrier signal, typically at a wavelength of 1300 nanometers, and modulated by a pilot carrier at the desired output frequency, typically 24 GHz or some integral subharmonic, which may be used as the local oscillator directly or as a means to injection lock a free running oscillator 43. (The modulation of the optical carrier signal can be accomplished by modulating a laser by a high-frequency source.) The LO signal thus derived causes a periodic variation in the current flowing through transistor 30 and, therefore, through transistors 26 and 28. The result of the variation in current introduces a nonlinearity which makes transistors 26, 28 and 30 act as a mixer with respect to the RF signals received by the antenna 12 and the LO signal developed or detected from the optical fiber 40. The product of the mixed signals is an intermediate frequency (IF) signal, which is recovered at the collector of transistor 32. The electrical IF signal at the collector of transistor 32 is converted by laser diode 44 into an optical IF signal, also typically at a carrier wavelength of 1300 nanometers. Optical fiber 46 conveys the optical IF signal to a benign remote location where the IF signal is recovered and processed for detection, frequency measurement, or formation of a monopulse ratio with another signal from another next strongest adjacent antenna in the DF system. Since the received RF signals thus recovered are in phase, they are interferometric signals that can be used for phase monopulse direction determination, by measurement of their relative phase difference.
In other words, it was known to modulate a waveform using a local oscillator (LO) signal, to generate a stimulus signal, wherein the LO signal is derived from an optical signal received via radio over fiber, and to generate an optical signal based on the stimulus signal for transmission via fiber, as taught in Lipsky.  It would have been obvious that the UL signal in Atso can be generated in a known manner, such as to modulate a waveform using a local oscillator (LO) signal, to generate a stimulus signal, wherein the LO signal is derived from an optical signal received via radio over fiber, and to generate an optical signal based on the stimulus signal for transmission via fiber, as taught in Lipsky.  In particular, both Atso and Lipsky are in the same technical art (e.g., optical and electrical RF signal processing) and the results would have been predictable (e.g., the UL RoF signal will be generated based on an LO signal received through optical fiber and used in the modulation of an optical modulator).

Optical Signal Generator
It is clear from FIG. 4 that the training signal is generated, and it would have been obvious that there is an optical signal generator used to generate the training signal.  Furthermore, as discussed above, Lipsky teaches that an optical signal generator can be configured to generate an optical signal and that a local oscillator (LO) signal can be used to generate a stimulus signal, wherein the LO signal is derived from an optical signal received via fiber.  

Regarding claim 8, Atso teaches the RRU of claim 1, wherein the optical signal generator is a laser.

The use of lasers as optical signal generators was known.  See, for example, Atso at p 2, left col, 3rd full para:
In this work, we use the AM/AM and AM/PM characteristics to model and simulate the RoF link, see Fig. 2. We extract the model from an experimental directly modulated laser optical link consisting of a 1500-nm distributed feedback laser from Alcatel-Thales III-V Labs, an optical patch cord and a PIN photodiode (Appointech). A 1 GHz excitation signal was applied by a Vector Network Analyzer, and we measure the output power and phase shift after the optical link, with the input power varied in order to find the saturation region of the laser. We calibrate the experimental setup against the response of the RF cables and amplifier used, which is needed to achieve the dynamic range of 12 dB for this characterization.

See also Lipsky at col 5, the para beginning at line 35:
 (11) The base of transistor 30 is, in turn, driven by a local oscillator (LO) signal derived by photodetector 42 from the optical LO signal received over optical fiber 40. Optical fiber 40 carries an optical carrier signal, typically at a wavelength of 1300 nanometers, and modulated by a pilot carrier at the desired output frequency, typically 24 GHz or some integral subharmonic, which may be used as the local oscillator directly or as a means to injection lock a free running oscillator 43. (The modulation of the optical carrier signal can be accomplished by modulating a laser by a high-frequency source.) The LO signal thus derived causes a periodic variation in the current flowing through transistor 30 and, therefore, through transistors 26 and 28. The result of the variation in current introduces a nonlinearity which makes transistors 26, 28 and 30 act as a mixer with respect to the RF signals received by the antenna 12 and the LO signal developed or detected from the optical fiber 40. The product of the mixed signals is an intermediate frequency (IF) signal, which is recovered at the collector of transistor 32. The electrical IF signal at the collector of transistor 32 is converted by laser diode 44 into an optical IF signal, also typically at a carrier wavelength of 1300 nanometers. Optical fiber 46 conveys the optical IF signal to a benign remote location where the IF signal is recovered and processed for detection, frequency measurement, or formation of a monopulse ratio with another signal from another next strongest adjacent antenna in the DF system. Since the received RF signals thus recovered are in phase, they are interferometric signals that can be used for phase monopulse direction determination, by measurement of their relative phase difference.
It would have been obvious that the optical signal generator can be of a known type, such as a laser.  

Regarding claim 19, Atso teaches a method, comprising:
receiving, by a remote radio unit (RRU), a downlink optical signal via downlink radio over fiber (DL-ROF) from a central unit (CU) (FIG. 4: RAU receiving DL signal via DL RoF Link from Central Unit);
generating, by the RRU, a stimulus signal (FIG. 4: Training Signal or the feedback signal from input or output of PA, depending on the switch position) based on a binary phase shift keying (BPSK) modulation of a BPSK waveform using a local oscillator (LO) signal, wherein the LO signal is derived from the downlink optical signal; and
generating, by an optical signal generator, an uplink optical signal based on the stimulus signal for transmission via uplink radio over fiber (UL-ROF) to the CU (FIG. 4: UL RoF signal generated and transmitted on the UL RoF Link).

FIG. 4 is reproduced for reference.

    PNG
    media_image1.png
    547
    1496
    media_image1.png
    Greyscale


BPSK Modulation.
Atso is directed to communications systems (e.g., see the Abstract) and it would have been obvious that modulators are used to impart the data onto the optical signals.  Also, modulators were known to modulate data onto carrier signals (e.g., optical carrier signals).  See Atso at p 2, left col, 3rd full para:
In this work, we use the AM/AM and AM/PM characteristics to model and simulate the RoF link, see Fig. 2. We extract the model from an experimental directly modulated laser optical link consisting of a 1500-nm distributed feedback laser from Alcatel-Thales III-V Labs, an optical patch cord and a PIN photodiode (Appointech). A 1 GHz excitation signal was applied by a Vector Network Analyzer, and we measure the output power and phase shift after the optical link, with the input power varied in order to find the saturation region of the laser. We calibrate the experimental setup against the response of the RF cables and amplifier used, which is needed to achieve the dynamic range of 12 dB for this characterization.
In other words, Atso contemplates the use of directly modulated lasers as optical modulators for generating signals on optical links.  It would have been obvious that there is a modulator to modulate the data onto the signals for transmission on the RoF Links.
Furthermore, it was known that optical modulation can be of various forms, including BPSK.  See, for example, Kang at:
[0005] In analog optical transmission, optical power is modulated in accordance with an electrical signal having a predetermined frequency so that the electrical signal is restored from an optical signal after being transmitted via optical fiber. Many studies on radio-over fiber (RoF) link optical transmission technology for converting a radio frequency (RF) signal including a modulated signal (e.g., a binary phase shift keying (BPSK) signal, a quadrature phase shift keying (QPSK) signal, or a quadrature amplitude modulation (QAM) signal) into an optical signal and transmitting the optical signal via optical fiber in the transmission procedure have been performed.
It would have been obvious that the modulation in Atso can be of a known type, such as BPSK as taught in Kang.  

LO Signal 
It was known to use a LO signal received over an optical fiber to generate a drive or stimulus signal to drive an optical source which is generating a modulated optical signal.  See, for example, Lipsky at col 5, the para beginning at line 35:
 (11) The base of transistor 30 is, in turn, driven by a local oscillator (LO) signal derived by photodetector 42 from the optical LO signal received over optical fiber 40. Optical fiber 40 carries an optical carrier signal, typically at a wavelength of 1300 nanometers, and modulated by a pilot carrier at the desired output frequency, typically 24 GHz or some integral subharmonic, which may be used as the local oscillator directly or as a means to injection lock a free running oscillator 43. (The modulation of the optical carrier signal can be accomplished by modulating a laser by a high-frequency source.) The LO signal thus derived causes a periodic variation in the current flowing through transistor 30 and, therefore, through transistors 26 and 28. The result of the variation in current introduces a nonlinearity which makes transistors 26, 28 and 30 act as a mixer with respect to the RF signals received by the antenna 12 and the LO signal developed or detected from the optical fiber 40. The product of the mixed signals is an intermediate frequency (IF) signal, which is recovered at the collector of transistor 32. The electrical IF signal at the collector of transistor 32 is converted by laser diode 44 into an optical IF signal, also typically at a carrier wavelength of 1300 nanometers. Optical fiber 46 conveys the optical IF signal to a benign remote location where the IF signal is recovered and processed for detection, frequency measurement, or formation of a monopulse ratio with another signal from another next strongest adjacent antenna in the DF system. Since the received RF signals thus recovered are in phase, they are interferometric signals that can be used for phase monopulse direction determination, by measurement of their relative phase difference.
In other words, it was known to modulate a waveform using a local oscillator (LO) signal, to generate a stimulus signal, wherein the LO signal is derived from an optical signal received via radio over fiber, and to generate an optical signal based on the stimulus signal for transmission via fiber, as taught in Lipsky.  It would have been obvious that the UL signal in Atso can be generated in a known manner, such as to modulate a waveform using a local oscillator (LO) signal, to generate a stimulus signal, wherein the LO signal is derived from an optical signal received via radio over fiber, and to generate an optical signal based on the stimulus signal for transmission via fiber, as taught in Lipsky.  In particular, both Atso and Lipsky are in the same technical art (e.g., optical and electrical RF signal processing) and the results would have been predictable (e.g., the UL RoF signal will be generated based on an LO signal received through optical fiber and used in the modulation of an optical modulator).

Optical Signal Generator
It is clear from FIG. 4 that the training signal is generated, and it would have been obvious that there is an optical signal generator used to generate the training signal.  Furthermore, as discussed above, Lipsky teaches that an optical signal generator can be configured to generate an optical signal and that a local oscillator (LO) signal can be used to generate a stimulus signal, wherein the LO signal is derived from an optical signal received via fiber.  

Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over the art as applied to claim 1 above, and further in view of and further in view of US 2014/0072024 (Warke).

Regarding claim 6, Warke teaches the RRU of claim 1, further comprising:
a pseudo-random binary sequence (PRBS) generator, configured to generate the BPSK waveform; or a white noise generator, configured to generate the BPSK waveform.

Warke teaches that it was known to use PRBS generators to generate BPSK signals.  See, for example:
[0024] Of interest here, however, is the Costas loop 242. By using a Costas loop 242, an initialization process can be employed that allows for carrier tracking without having the overhead of periodic transmission of a training sequence and without having the corresponding frame synchronization logic. During this initialization, a binary phase-shift keying (BPSK) modulated carrier with alternating 1's and 0's can be transmitted through the use of pseudorandom binary sequence (PRBS) generators 110-1 and 110-2 that are selected to transmit with multiplexers 112-1 and 112-2, and PRBS verifiers 228-1 and 228-2 (which can be selected by way of multiplexers 226-1 and 226-2) can be used to assist in achieving a reference clock lock in phase and frequency. With the phase and frequency lock to the reference clock, the Costas loop 242 can be used to achieve carrier frequency offset (CFO) lock (which can, for example, be used with a 16-QAM constellation).
It would have been obvious that the BPSK waveform can be generated in a known manner, such as using PRBS generators as taught in Warke.  In particular both Atso and Warke are in the same technical art (e.g., optical communications; see Warke at [0021]: “Alternatively, optical communication (e.g. through an optical fiber) may be employed.”) and the results would have been predictable (e.g., the BPSK waveform will be generated using PRBS generators).


Allowable Subject Matter
Claims 2-5, and 7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter.  The prior art of record teaches the general subject matter of the claims (e.g., see the rejection of claims 1 and 19), but fails to teach the particular implementations recited in claims 2-5 and 7.
Regarding claim 2, the prior art of record fails to teach, in combination with other claim limitations, the RRU of claim 1 wherein a power of the uplink optical signal is controlled by the CU via a control channel.
Regarding claim 3, the prior art of record fails to teach, in combination with other claim limitations, the RRU of claim 1 further comprising a band pass filter (BPF), configured to derive the LO signal from the downlink optical signal.
Regarding claim 7, the prior art of record fails to teach, in combination with other claim limitations, the RRU of claim 1 wherein the RRU operates in time division duplex (TDD) mode; a downlink (DL) phase of the TDD mode is used for reception of the DL optical signal via DL-ROF; an uplink (UL) phase of the TDD mode is used for transmission of the UL optical signal via UL-ROF; and a DL/UL or UL/DL switch interval is used for training or calibration.
The following art teaches the general subject matter of the art.
US 2014/0064730 (Ko) at FIG. 1 teaches a BTS including a head end 401 connected to plural remote units 502-504 via optical fiber 601.  

    PNG
    media_image2.png
    608
    874
    media_image2.png
    Greyscale

The head end includes RFUs 301, 302 that act as points of interface connected to the BTSs, channel combiner units (CCU) 801 that combine the input signals (e.g., see [0033]: “channel combiner units 803 in the HE 1402 are configured to combine and split the signals of the RF units 1303, 1304, 1305, and 1306 for respective bands.”), and ODUs 901, 902.  See also FIGS. 2 and 3 with similar structures.  The RUs include an ORU (R101 in FIG. 1, see also FIGS. 2 and 3), remote access units (A201, A202 in FIG. 1, see also FIGS. 2 and 3), and a mux 501 connected to an antenna 700 (see also FIGS. 2 and 3).    

US 2013/0337750 (Ko) teaches a distributed antenna system.  See the antennas connected to RUs 102, including a DAU 111, a DDU 112, and DRUs 102 in FIG. 1.  

    PNG
    media_image3.png
    724
    479
    media_image3.png
    Greyscale

Ko also teaches operating the system with a signal processing algorithm as illustrated in FIG. 3.  Ko does not teach the redundancy and operational algorithm for redundancy as taught in the present application.  
US 2014/0050212 (Braz) at FIG. 1 illustrates a communication system including a repeater/base station 104 using antennae 112, 114 to transmit and receiver RF signals from remote devices 102, 106.  

    PNG
    media_image4.png
    774
    539
    media_image4.png
    Greyscale

FIG. 13 teaches a DDAS including a master unit 306 and a remote unit 308 connected by communication medium 310 (e.g., optical fiber, copper, microwave link; see [0082]) connecting base stations 302 to terminal devices 309.

    PNG
    media_image5.png
    815
    368
    media_image5.png
    Greyscale

US 2017/0034716 (Dortschy) at FIG. 1 illustrates a basic system including a base station 111 and an RRH 112 connected by an transmission link 120, which may be optical or electrical.  

    PNG
    media_image6.png
    288
    416
    media_image6.png
    Greyscale

See, for example, [0053]:
0053] The communications network 100 further comprises a transmission link 120 between the first network node 111 and the second network node 112. The transmission link 120 enables communication between the first network node 111 and the second network node 112. The transmission link may for example be implemented with an optical cable or with a copper cable. 


US 2014/0355991 (Cameirao) at FIG. 1 teaches a communications system including a BBU 12, a RRH 4, and an optical network 8 connecting the BBU 12 to the RRH 4.  

    PNG
    media_image7.png
    815
    397
    media_image7.png
    Greyscale

FIG. 2 illustrates the antenna 20, details of the RRH 4 (including ADC 16, and DAC 18, and an RF front end 14 interfacing with the antenna 20), and the interface 6 including compression 22, decompression circuitry 24, switch 26, mux/demux 28, and G.700 converter 30.  

    PNG
    media_image8.png
    838
    373
    media_image8.png
    Greyscale

FIG 6 illustrates details of a similar interface 10 for the BBU 12.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DARREN E WOLF/Primary Examiner, Art Unit 2636